DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Claim Amendment and Remarks, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103 over “Prestack Multi-Gather Simultaneous Inversion of Elastic Parameters Using Multiple Regularization Constraints”, Li et al. and/or “Application of TLASSSI Method in Prestack Elastic Parameter Inversion”, Guan et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Three-Parameter Prestack Seismic Inversion Based on L1-2 Minimization”, Wang et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Three-Parameter Prestack Seismic Inversion Based on L1-2 Minimization”, Wang et al. (referred hereafter Wang et al.).

Referring to claim 1, Wang et al. disclose a method for elastic parameter inversion (Abstract), comprising steps of:
acquiring a multichannel non-stationary seismogram (e.g., seismic traces – Equations 1-2; pages R754 - R756, Reflectivity Inversion section);
determining elastic impedance (e.g., elastic impedance EI – Equations 15-17) corresponding to the multichannel non­stationary seismogram according to an established first association relationship model (pages R756 – R758, Elastic Impedance Inversion section); and
determining an elastic parameter (e.g., equation 26) corresponding to the elastic impedance according to an established second association relationship model (pages R758 – R759, AVO Inversion for Three Parameters section), wherein the first association relationship model and the second association relationship model constitute a multichannel non-stationary seismic model using a matrix form of a non-stationary seismic wavelet under an incidence angle, wherein the matrix form includes a Fourier transform of the non-stationary seismic wavelet (pages R758 – R759, AVO Inversion for Three Parameters section, Equations 26-29).

As to claim 2, Wang et al. disclose a method for elastic parameter inversion (Abstract), wherein the step of determining elastic impedance corresponding to the multichannel non-stationary seismogram according to an established first association relationship model comprises steps of:
converting an ill-posed problem (e.g., ill-posed/conditioned – page R753, Introduction: 1st para.; page R755, 1st col., last para. to 2nd col., 2nd para.) of solving the elastic impedance into an optimization problem with constraints, according to the first association relationship model (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section); and
solving the optimization problem according to the multichannel non-stationary seismogram and an objective optimization method, to obtain the elastic impedance (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section).

Referring to claim 3, Wang et al. disclose a method for elastic parameter inversion (Abstract), wherein the objective optimization method comprises a Split Bregman iterative method, and the step of solving the optimization problem according to the multichannel non-stationary seismogram and an objective optimization method to obtain the elastic impedance comprises:
determining an initialization parameter (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section); and
solving the optimization problem by utilizing the Split Bregman iterative method based on the initialization parameter and the multichannel non-stationary seismogram, to obtain the elastic impedance (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section).

As to claim 4, Wang et al. disclose a method for elastic parameter inversion (Abstract), wherein the step of determining an elastic parameter corresponding to the elastic impedance according to an established second association relationship model comprises:
determining an expression form of the second association relationship model, wherein the expression form comprises a discrete matrix form (pages R758 – R759, AVO Inversion for Three Parameters section, Equations 26-29); and
obtaining the elastic parameter through solution by utilizing a least square method according to the elastic impedance and the second association relationship model in the discrete matrix form, wherein the second association relationship model represents corresponding association, in a form of a discrete matrix, between the elastic impedance and the elastic parameter (pages R758 – R759, AVO Inversion for Three Parameters section, Equations 26-33).

Referring to claim 5, Wang et al. disclose a method for elastic parameter inversion (Abstract), wherein the multichannel non-stationary seismogram is a collection of convolutions of non-stationary seismic wavelets under different incidence angles and stratum reflection coefficients (pages R754 - R756, Reflectivity Inversion section, Equations 1-2).

As to claim 6, Wang et al. disclose a method for elastic parameter inversion (Abstract), wherein the elastic parameter comprises one or more of following parameters: P-wave velocity, S-wave velocity, and density (pages R758 – R759, AVO Inversion for Three Parameters section, Equations 26-29).

Referring to claim 9, Wang et al. disclose an electronic apparatus (Abstract; Tables 1-4), comprising a memory and a processor, wherein the memory stores computer programs runnable in the processor, and the processor is configured to implement the method according to claim 1 when executing the computer programs (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section; pages R758 – R759, AVO Inversion for Three Parameters section).

As to claim 10, Wang et al. disclose an electronic apparatus (Abstract; Tables 1-4), wherein the step of determining elastic impedance corresponding to the multichannel non-stationary seismogram according to an established first association relationship model comprises steps of:
converting an ill-posed problem of solving the elastic impedance into an optimization problem with constraints, according to the first association relationship model (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section); and
solving the optimization problem according to the multichannel non-stationary seismogram and an objective optimization method, to obtain the elastic impedance (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section).

Referring to 11, Wang et al. disclose an electronic apparatus (Abstract; Tables 1-4), wherein the objective optimization method comprises a Split Bregman iterative method, and the step of solving the optimization problem according to the multichannel non-stationary seismogram and an objective optimization method to obtain the elastic impedance comprises:
determining an initialization parameter (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section); and
solving the optimization problem by utilizing the Split Bregman iterative method based on the initialization parameter and the multichannel non-stationary seismogram, to obtain the elastic impedance (pages R754 - R756, Reflectivity Inversion section; pages R756 – R758, Elastic Impedance Inversion section).

As to claim 12, Wang et al. disclose an electronic apparatus (Abstract; Tables 1-4), wherein the step of determining an elastic parameter corresponding to the elastic impedance according to an established second association relationship model comprises:
determining an expression form of the second association relationship model, wherein the expression form comprises a discrete matrix form (pages R758 – R759, AVO Inversion for Three Parameters section, Equations 26-29); and
obtaining the elastic parameter through solution by utilizing a least square method according to the elastic impedance and the second association relationship model in the discrete matrix form, wherein the second association relationship model represents corresponding association, in a form of a discrete matrix, between the elastic impedance and the elastic parameter (pages R758 – R759, AVO Inversion for Three Parameters section, Equations 26-33).

Referring to claim 13, Wang et al. disclose an electronic apparatus (Abstract; Tables 1-4), wherein the multichannel non­stationary seismogram is a collection of convolutions of non-stationary seismic wavelets under different incidence angles and stratum reflection coefficients (pages R754 - R756, Reflectivity Inversion section, Equations 1-2).

As to claim 14, Wang et al. disclose an electronic apparatus (Abstract; Tables 1-4), wherein the elastic parameter comprises one or more of following parameters: P-wave velocity, S-wave velocity, and density (pages R758 – R759, AVO Inversion for Three Parameters section, Equations 26-29).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-6 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857